DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments to the claims, filed 8 October 2021, are accepted and appreciated by the examiner.  Applicant has amended claims 1-4 and 6-9; has canceled claims 14-20; and has introduced new claims 21-27.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn in favor of the following new grounds for rejection, as necessitated by these amendments.  

Response to Arguments
Applicant’s arguments, see page 8 of the Applicant’s Remarks, filed 8 October 2021, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, see page 10 of the Applicant’s Remarks, filed 8 October 2021, with respect to the rejection of claims 1-13 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn. 

8 October 2021 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that the objection to the specification has been addressed by amending the claims to recite “spectrum,” the Examiner respectfully disagrees.  Objections to the Specification cannot be obviated through amendment of the claims.  Applicant has argued against the objection solely by stating a belief that the term “spectra” is appropriate.  However, the Applicant has not provided any basis for arguing that the rationale of the objection is incorrect.  
	Regarding the Applicant’s arguments that Lofall does not disclose a “centralized computing device arranged remotely from an in communication with the at least one vibration sensor,” the argument is not entirely persuasive.  Applicant’s argument appears to be based on a certain interpretation of “centralized” and “remotely” that is unclear, particularly because the Applicant has not particularly pointed on any portion of the written description describing the claimed feature.  While the written description appears to at least broadly describe the claim language, there is no clear indication of specifically what the Applicant means by “centralized” and “remotely.”  A portable data collector with a CPU that stands “remotely” from a sensor mounted on the machine might reasonably be understood to read on the claimed invention.  Nevertheless, the argument is moot, because the Examiner has relied upon Wascat et al. (US PGPub 20160041070 – cited in IDS) for the teaching of a centralized computing device.
	Regarding the Applicant’s argument that Lofall fails to teach or suggest “determining a severity value” and “mapping the severity value to a severity unit,” the Examiner respectfully disagrees.  This argument essentially amounts to a mere .

Specification
The disclosure is objected to because of the following informalities: 
The word “spectra” is the plural form of the word “spectrum.”  However, in the written description, the Applicant appears to repeatedly use the word “spectra” as a singular noun. For example, spectra is explicitly used in singular form in the instances of “a multi-segment vibration frequency spectra” ([0011]), [0055], [0066]-[0073], [0078]-[0085], and [4325]) and “a severity unit frequency spectra” ([4337]). 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 10-13 of copending 16/684,651 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are clearly anticipated by the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 2-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12, with respect to claim 1, and 6 and 17, with respect to claims 2-4, of copending Application No. 16684687 in view of Lofall (US 6484109 – cited in IDS) and Wascat et al. (US PGPub 20160041070 – cited in IDS).
This is a provisional nonstatutory double patenting rejection.

Regarding claim 1, copending claim 12 recites a similar system in which a “vibration sensor disposed to capture vibration of a portion of an industrial machine” corresponds to “an industrial machine comprising at least one vibration sensor” disposed to do the same in claim 1.  The functions of the “vibration data analysis circuit” “multi-segment vibration spectra” “vibration severity level calculating circuit” and a “predictive maintenance signal generation circuit” corresponds closely to the processor operations of “generating at least one of a frequency … of the captured vibration,” “mapping the captured vibration … the mapped vibration frequency bounding the captured vibration,” determining a severity value” and “signaling a predictive maintenance server.” 

Use of a centralized computing device as claimed is common in the art and, in particular, is taught by Wascat (e.g. host computing system 16, Fig. 1 and [0032]).
As noted in the claim rejections below, mounting a vibration sensor to the industrial machine, which is taught by Lofall (accelerometer mounting pads, col. 12, lines 21-23),  is interpreted as meeting “the industrial machine comprises.”  
Lofall discloses mapping a severity score to a severity unit, such as “slight,” “moderate,” “serious,” and “extreme,” to normalize (col. 21, lines 38-41) the severity scores.  Since the stated purpose of copending claim 12 is “determining a normalized severity measure,” it would have been obvious to map to a severity unit as a known means of normalizing severity scores.  This mapping would further obviously be defined for a corresponding vibration frequency segment, because Lofall teaches that different parameters accentuate different frequency ranges (col. 26, lines 1-6) and, thus, the parameters to map for each range would change accordingly. 
Lofall also discloses connection to a server (col. 7, lines 43-45) and teaches data consolidation on a server (col. 8, lines 44-62).  It would have been obvious to use such a server to make the data accessible to any maintenance personnel who would actually be performing the repairs.  Any server signaled to perform such predictive maintenance would reasonably be understood as a predictive maintenance server.

Regarding claim 1, copending claim 1 is simply a method including steps corresponding to the functional language of copending claim 12.  Thus, claim 1 is obvious over copending claim 1 in view of Lofall and Wascat for substantially the same reasons it is obvious over claim 12 in view of Lofall and Wascat.
Claim 2 is obvious over claims 6 and 17 of the copending application in view of Lofall and Wascat for the same reasons claim 1 is obvious over copending claims 1 and 12 and because the “first segment with frequency values below a second segment low-end value” anticipates “the captured vibration corresponds to a below a first threshold-range of the multi-segment vibration frequency spectrum” as interpreted above.  The severity units correspond to vibration frequency segments in general, so it would have 
Claim 3 is obvious over claims 6 and 17 of the copending application in view of Lofall and Wascat for the same reasons claim 1 is obvious over copending claims 1 and 12 and because the “second segment low-end value” and “second segment high-end value” define a “mid-range of the multi-segment vibration frequency spectrum.”  The severity units correspond to vibration frequency segments in general, so it would have been obvious that detected vibration of the second segment would be mapped to a “second severity unit.”
Claim 4 is obvious over claims 6 and 17 of the copending application in view of Lofall and Wascat for the same reasons claim 1 is obvious over copending claims 1 and 12 and because the “third segment with frequency values above a second segment high-end value” anticipates “the captured vibration corresponds to an above a second threshold-range of the multi-segment vibration frequency spectrum” as interpreted above.  The severity units correspond to vibration frequency segments in general, so it would have been obvious that detected vibration of the first segment would be mapped to a “third severity unit.”

Claims 1, 2-4, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14, with respect to claim 1, and 7 and 15, with respect to claims 2-4 and 21, of copending Application No. 16684727. 


Regarding claim 1, although the claims at issue are not identical, they are not patentably distinct from each other, because the “mobile data collector,” “multi-segment vibration frequency spectra structure,” severity unit algorithm,” and “signal generating circuit,” correspond closely to the generating, mapping the captured vibration, determining a severity value, mapping the severity value, and signaling a predictive maintenance server functions of the processor of  the “centralized computing device” of claim 1. The claims differ in that the copending claim does not recite a “centralized computing device” and does not recite “generating at least one of a frequency, a peak amplitude, or a gravitational force of the captured vibration.” It would have been obvious to a person of ordinary skill that the vibration data would include at least one of at least one of a frequency, peak amplitude, and gravitational force of the captured vibration.  Indeed, the copending claim itself even indicates that at least frequency is generated, because the severity unit algorithm “receives the frequency of vibration.”  Furthermore, use of a centralized computing device as claimed is common in the art and, in particular, is taught by Wascat (e.g. host computing system 16, Fig. 1 and [0032]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify copending claim 1 to include “generating at least one of a frequency, a peak amplitude, or a gravitational force of the captured vibration”  and the “centralized computing device” of claim 1.  Generating at least frequency would have been necessary to perform the severity unit algorithm and 
Regarding claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 14 similarly discloses performing the functions of the functional limitations of claim 1. Copending claim 14 together with copending claim 13, from which copending claim 14 depends, recite essentially the functions of the centralized computing device of claim 1. Copending claim 8, from which copending claims 13 and 14 depend, discloses detecting operating characteristics of an industrial machine with sensors.  While copending claim 8 does not indicate that the sensors are vibration sensors, copending claim 13 clarifies that vibrations are detected.  Copending claim 8 also recites “predicting a maintenance action” and “storing a transaction record of the predicted maintenance action within a ledger of service activity associated with the industrial machine.”  This ledger would at least obviously correspond to the predictive maintenance server of claim 1, for the benefit of centrally accessible data.  Furthermore, use of a centralized computing device as claimed is common in the art and, in particular, is taught by Wascat (e.g. host computing system 16, Fig. 1 and [0032]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify copending claim 1 to include the “centralized computing device” of claim 1.  Use of a centralized computing device would have been obvious as a known means of vibration monitoring suitable for processing a large amount of data from multiple machines.
Regarding claims 2-4, although the claims at issue are not identical, they are not patentably distinct from each other because functionally the same limitations of each of claims 2-4 appear in copending claim 7 and 15.  Thus, in view of the obviousness of claim 1 over copending claims 1 and 14, claims 2-4 are obvious over copending claims 7 and 15.
Claim 21 recites essentially the same limitations as claim 1 with the addition of limitations directed to mapping of first, second, and third severity units.  These limitations correspond closely to those found in copending claims 7 and 15.  Therefore, claim 21 is obvious over copending claims 7 and 15 in view of Wascat for the same reasons claim 1 is obvious over copending claims 1 and 14.

Claims 1, 2-4, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 12, with respect to claim 1, and claims 3 and 13, with respect to claim 2-4 and 21, of copending Application No. 16/685012 in view of Wascat.
This is a provisional nonstatutory double patenting rejection.
 
Regarding claim 1, copending claim 2 is a method with steps directed to essentially the same function as the functional limitations of claim 1.  Copending claim 2 recites steps with essentially the same function as the “centralized computer device” of claim 1.  Furthermore, copending claim 1, from which claim 2 depends, recites “one or more vibration sensors” the correspond to the “at least one vibration sensor” of claim 1, which  only differs in that the industrial machine does not necessarily “comprise” the 
As noted in the claim rejections below, mounting a vibration sensor to the industrial machine, which is taught by Wascat (sensor unit 18 or sensor 22 is removably mounted to the machine, [0035]), is interpreted as meeting “the industrial machine comprises.”  Furthermore, Wascat discloses the use of a centralized computer device (e.g. host computing system 16, Fig. 1 and [0032]).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify copending claim 2 to cover the scope of claim 1 of the instant application.  Mounting sensors such that the industrial machine “comprises” the vibration sensor would have been obvious as a known means of capturing vibration data from a machine, yielding predictable results and implementation of the method by a centralized computing device would have been obvious as a known means of vibration monitoring suitable for processing a large amount of data from multiple machines.
Regarding claim 1, copending claim 12 is nearly identical to copending claim 2, so claim 1 is clearly obvious over the combination of copending claim 12 and Wascat for the same reasons it is obvious over copending claim 2 in view of Wascat.
Claims 2-4, are obvious over the combination of copending claim 3 and Wascat and the combination of copending claim 13 and Wascat because functionally the same limitations of each of claims 2-4 appear in copending claims 3 and 13.  Thus, in view of 
Claim 21 recites essentially the same limitations as claim 1 with the addition of limitations directed to mapping of first, second, and third severity units.  These limitations correspond closely to those found in copending claims 3 and 13.  Therefore, claim 21 is obvious over copending claims 3 and 13 in view of Wascat for the same reasons claim 1 is obvious over copending claims 1 and 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wascat et al. (US PGPub 20160041070 – cited in IDS) in view of Lofall (US 6484109 – cited in IDS).

Regarding claim 1, Wascat discloses a system (10, Fig. 1) for predicting a service event (predictive maintenance of a machine, [0029]) from vibration data, comprising: 
an industrial machine (12, Fig. 1 and [0029]) comprising at least one vibration sensor (sensors 22 and sensor units 18, Fig. 1 and [0030]; sensors 22 … vibration sensor, [0042]; machine vibrations propagate into the sensor unit 18,[0050]; sensor is an accelerometer, or a tri-axial accelerometer 74, [0051]) disposed to capture vibration of a portion of the industrial machine (sensor unit 18 or sensor 22 is removably mounted to the machine, [0035]); the specification discloses sensors mounted to the machine, so Examiner best understands sensors mounted to the machine to meet the limitation of the machine “comprising at least one vibration sensor” 
and a centralized computing device (e.g. host computing system 16, Fig. 1 and [0032] or data and collection analysis device 14, Fig, 1 and [0037] – at the level of generality recited either may be considered a centralized computing device) arranged remotely from and in communication with the at least one vibration sensor (18a-18c and/or 22, Fig. 1) the centralized computing device comprising: one or more processors (20, Fig. 1 and [0032] or 30, Fig. 2 and [0037]), and a non-transitory computer-readable storage medium (memory, [0032]and [0037]) having a plurality of instructions stored thereon, which, when executed by the one or more processors (configured with condition-monitoring software for analyzing collected machine data … configured with software to perform vibration analysis, [0032]; Software modules are loaded into and stored in the data collection and analysis device … execute data collection and analysis activities, [0043]), cause the one or more processors to perform operations comprising: 
generating at least one of a frequency (sampling frequency selection … performs vector measurements for different frequency ranges, [0047]), a peak amplitude, or a gravitational force (determining … acceleration, [0047]) of the captured vibration. 
Wascat does not necessarily teach mapping the captured vibration to at least one vibration frequency segment of a multi-segment vibration frequency spectrum, the 
However, Wascat does indicate that a multi-segment vibration frequency spectrum is obtained (measurements for different frequency ranges, [0047]), which suggests that some mapping of the captured vibration to a vibration frequency segment (i.e. frequency range) must be performed in order to properly classify the vibration frequency for analysis.  Additionally, Wascat teaches to determine a severity value of a fault (probability value … indication of fault severity, claim 1) and teaches that indications of fault are based on analyses of current vibration data (Abstract), which suggests that the severity value is based on the vibration and vibration frequency segment.  Finally, Wascat also teaches some signaling to execute a corresponding maintenance action on the portion of the industrial machine (provide real time feedback so as to perform predictive maintenance on, or otherwise adjust, parts of the machine 12, [0029]).
Lofall teaches mapping a captured vibration to at least one vibration frequency segment of a multi-segment vibration frequency spectrum, the mapped vibration segment bounding the captured vibration (values are computed for the 24 vibration amplitudes at each of the 500 frequency bins of data, col. 18, lines 14-17; frequency range from about 1 kHz to 10kHz, col. 23, lines 58-62);  any ranges of frequencies within the spectrum can be considered segments of a multi-segment vibration frequency and the binned vibration is necessarily “bounded” by the segment covered by the bin
determining a severity value (compute a relative severity, col. 20, line 6; greater margin beyond these thresholds, indicates a higher degree of fault severity, col. 21, line 3-6; diagnostic score of 17; DIAGNOSTIC SCORE, col. 21, lines 20-27) for the captured vibration based on the captured vibration and the mapped vibration frequency segment;
mapping the severity value to one of a plurality of severity units (bands of "slight", "moderate", "serious" and "extreme" serves to normalize the severity scores among the various diagnoses, col. 21, lines 29-32) defined for the corresponding vibration frequency segment; severity units are interpreted consistent with the specification which includes qualitative categories, such as “acceptable,” “watch,” “resurvey,” “action soon,” and “immediate” (Specification, [4308]), so the severity categories of “slight,” etc. in Lofall are understood to be severity units
and based upon the one of the plurality of severity units (severity would dictate the actions, col. 11 lines 38-39), signaling to execute a corresponding maintenance action on the portion of the industrial machine (text output reports the current condition of the machine … presents machine repair recommendations, col. 4, lines 10-13; review is completed the ownership would transfer to the maintenance manager, col. 9 lines 22-26; turn the trouble machine over the maintenance mechanic/electrician for repair, col. 11, lines 51-53).
Furthermore, Lofall suggests that determining severity value would be based on the mapped vibration frequency segment.  Specifically, Lofall teaches that each of vibration displacement, velocity, and acceleration accentuate different frequency ranges 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify Wascat to include mapping the captured vibration to at least one vibration frequency segment of a multi-segment vibration frequency spectrum, the mapped vibration frequency segment bounding the captured vibration; determining a severity value for the captured vibration based on the captured vibration and the mapped vibration frequency segment; mapping the severity value to one of a plurality of severity units defined for the corresponding vibration frequency segment; and based upon the one of the plurality of severity units, signaling a predictive maintenance server to execute a corresponding maintenance action on the portion of the industrial machine.  Incorporating the severity diagnosis of Lofall in the context of Wascat would aid in determining extent of damage of different parts over different frequency ranges.  Signaling a predictive maintenance server would have been obvious as a known means to disseminate information to individuals, such 

Regarding claim 2, the combination of Wascat and Lofall makes obvious the system of claim 1, wherein the captured vibration is mapped to a first severity unit (e.g., "slight", "moderate", "serious" and "extreme," Lofall, col. 21, lines 29-32) when the frequency of the captured vibration corresponds to a below a first threshold-range of the multi-segment vibration frequency spectrum (different levels at different frequency ranges, col. 25, lines 1-2; low order range … 10 times rotational rate, Lofall, col. 17, lines 50-51; three parameters accentuate different vibration frequency ranges, Lofall, col. 26, lines 3-6).  As argued with respect to claim 1, the teaching that different parameters accentuate different frequency ranges implies that the mapping to severity unit changes among at least three frequency ranges, the ends of which could reasonably be considered thresholds.

Regarding claim 3, the combination of Wascat and Lofall makes obvious the system of claim 1, wherein the captured vibration is mapped to a second severity unit (e.g., "slight", "moderate", "serious" and "extreme," Lofall, col. 21, lines 29-32) when the frequency of the captured vibration corresponds to a mid-range of the multi-segment vibration frequency spectrum (three parameters accentuate different vibration frequency ranges, Lofall, col. 26, lines 3-6 ; 500 frequency bins of data, Lofall, col. 18, lines 16-17).  As argued with respect to claim 1, the teaching that different parameters accentuate different frequency ranges implies that the mapping to severity unit changes among at least three frequency ranges, the ends of which could reasonably be considered thresholds.  Notably, the word “second” in “second severity unit” is construed to be a mere label with no particular meaning here, because claim 3 depends on claim 1, not on claim 2.

Regarding claim 4, Lofall makes obvious the system of claim 1, wherein the captured vibration is mapped to a third severity unit  (e.g., "slight", "moderate", "serious" and "extreme," Lofall, col. 21, lines 29-32) when the frequency of the captured vibration corresponds to an above a second threshold-range of the multi-segment vibration frequency spectrum (different levels at different frequency ranges, Lofall, col. 25, lines 1-2; high order range … 100 times rotational rate, col. 17, lines 51-52; three parameters accentuate different vibration frequency ranges, col. 18, lines 16-17).  As argued with respect to claim 1, the teaching that different parameters accentuate different frequency ranges implies that the mapping to severity unit changes among at least three frequency ranges, the ends of which could reasonably be considered thresholds.  Notably, the word “third” in “third severity unit” is construed to be a mere label with no particular meaning here, because claim 4 depends on claim 1, not on claim 2 or claim 3.

Regarding claim 5, the combination of Wascat and Lofall makes obvious the system of claim 1, wherein the severity units indicate (fault is detected, the severity would dictate the actions, Lofall, col. 11, lines 38-39) that the detected vibrations may lead to a failure of at least the portion of the industrial machine (vibration technician knows that the value of the high frequency acceleration energy band is an indicator for a bearing fault, Wascat, [0091]; prognosis of the failure of the bearing, Lofall, col. 23, lines 35-37; trending the crest factor, the progression of deterioration can be tracked, Lofall, col. 24, lines 3-5).

Regarding claim 6, the combination of Wascat and Lofall makes obvious the system of claim 1, wherein a first segment (vibration amplitude for that frequency, Lofall, col. 20, line 67) of the multi-segment vibration frequency spectrum is divided into a plurality of severity units (e.g. slight, moderate, serious, extreme, Lofall, col. 22, line 5) based on the amplitude of the captured vibration (Vibration amplitudes … velocity decibels, Lofall, col. 17, lines 31-32; vibration amplitudes … compute a relative severity, Lofall, col. 20, lines 1-6; higher amplitude … indicates a higher degree of fault severity, Lofall, col. 21, lines 3-6; “moderate” severity … any number of designated amplitudes, Lofall, col. 21, lines 28-31).  Incorporation of the severity units of Lofall is part of the combination described with respect to claim 1.

Regarding claim 7, the combination of Wascat and Lofall makes obvious the system of claim 1, wherein a second segment (acceleration … accentuate different vibration frequency ranges, Lofall, col. 26, lines 1-7) of the multi-segment vibration frequency spectrum is divided into a plurality of severity units based on the gravitational force of the captured vibration (vibration signals … accelerometers, Lofall, col. 4, lines 14-20; accelerometer signal the represents the vibration characteristics, Lofall, col. 13, lines 31-36; Fault Detection … Acceleration Levels, Lofall, col. 25, lines 66-67).  Examiner notes that claim 7 depends on claim 1, not on claim 6, so “second” segment is merely interpreted as a label and the use of acceleration for any segment or even all segments of the multi-segment vibration frequency spectra is sufficient to meet the claim.  Use of acceleration as a different parameter accentuating a different range is part of the combination described with respect to claim 1.

Regarding claim 8, the combination of Wascat and Lofall makes obvious the system of claim 1, wherein the severity unit is determined based on a peak displacement of the amplitude of the captured vibration (Fault Detection and Diagnosis by Comparison of Displacement, Lofall, col. 25, lines 66-67) for determined vibration frequencies within a first segment of the multi-segment vibration frequency spectra (overall vibration displacement … three parameters accentuate different vibration frequency ranges, Lofall, col. 26, lines 1-7).  Incorporation of the vibration displacement as a parameter accentuating one frequency is part of the combination described with respect to claim 1.

Regarding claim 9, the combination of Wascat and Lofall makes obvious the system of claim 8, wherein the severity unit is determined based on gravitational force of the captured vibration for determined vibration frequencies within a second segment of the multi-segment vibration frequency spectrum (vibration signals … accelerometers, Lofall, col. 4, lines 14-20; accelerometer signal the represents the vibration characteristics, Lofall, col. 13, lines 31-36; Fault Detection … Acceleration Levels, Lofall, col. 25, lines 66-67).  As noted with respect to other dependent claims, “second” is deemed to be a mere label for the segment.  As argued with respect to claim 1, the teaching that different parameters accentuate different frequency ranges implies that the severity unit in a range is based on gravitational force (i.e. acceleration).

Regarding claim 10, the combination of Wascat and Lofall makes obvious the system of claim 1, wherein the portion of the industrial machine is a moving part (different components of the machine … shaft … gearbox, pump, Wascat, [0068]; vibration produced by moving parts of machinery … misalignment of shafts, Lofall, col. 1, lines 17-19; isolating the spectral data pertinent to each major component, Lofall, col. 19, lines 31-34; Major component groups … Motors, Lofall, col. 19, lines 54-55; Component Specific Data Matrices … motor, Lofall, col. 19, line 66 – col. 20, line 12).

Regarding claim 11, the combination of Wascat and Lofall makes obvious the system of claim 1, wherein the portion of the industrial machine is a structural member supporting a moving part (different components of the machine … bearings, Wascat, [0068]; vibration is produced by … worn out bearings, Lofall, col. 1, lines 17-19; Ball bearing wear … CSDM tables, Lofall, col. 20, lines 33-37).

Regarding claim 12, the combination of Wascat and Lofall makes obvious the system of claim 1, wherein the portion of the industrial machine is a motor (monitoring tool useful in predictive maintenance of a machine 12, such as a motor, Wascat, [0029]; isolating the spectral data pertinent to each major component, Lofall, col. 19, lines 31-34; Major component groups … Motors, Lofall, col. 19, lines 54-55; Component Specific Data Matrices … motor, Lofall, col. 19, line 66 – col. 20, line 12).
Regarding claim 21, Wascat discloses a system (10, Fig. 1) for predicting a service event (predictive maintenance of a machine, [0029]) from vibration data, comprising: 
an industrial machine (12, Fig. 1 and [0029]) comprising at least one vibration sensor (sensors 22 and sensor units 18, Fig. 1 and [0030]; sensors 22 … vibration sensor, [0042]; machine vibrations propagate into the sensor unit 18,[0050]; sensor is an accelerometer, or a tri-axial accelerometer 74, [0051]) disposed to capture vibration of a portion of the industrial machine (sensor unit 18 or sensor 22 is removably mounted to the machine, [0035]); the specification discloses sensors mounted to the machine, so Examiner best understands sensors mounted to the machine to meet the limitation of the machine “comprising at least one vibration sensor” 
and a centralized computing device (e.g. host computing system 16, Fig. 1 and [0032] or data and collection analysis device 14, Fig, 1 and [0037] – at the level of generality recited either may be considered a centralized computing device) arranged remotely from and in communication with the at least one vibration sensor (18a-18c and/or 22, Fig. 1) the centralized computing device comprising: one or more processors (20, Fig. 1 and [0032] or 30, Fig. 2 and [0037]), and a non-transitory computer-readable storage medium (memory, [0032]and [0037]) having a plurality of instructions stored thereon, which, when executed by the one or more processors (configured with condition-monitoring software for analyzing collected machine data … configured with software to perform vibration analysis, [0032]; Software modules are loaded into and stored in the data collection and analysis device … execute data collection and analysis activities, [0043]), cause the one or more processors to perform operations comprising: 
sampling frequency selection … performs vector measurements for different frequency ranges, [0047]), a peak amplitude, or a gravitational force (determining … acceleration, [0047]) of the captured vibration. 
Wascat does not necessarily teach mapping the captured vibration to one vibration frequency segment of a multi-segment vibration frequency spectrum, the mapped vibration frequency segment bounding the captured vibration; determining a severity value for the captured vibration based on the captured vibration and the mapped vibration frequency segment; mapping the severity value to one of a plurality of severity units defined for the corresponding vibration frequency segment, wherein the captured vibration is mapped to: (i) a first severity unit when the frequency of the captured vibration corresponds to below a first threshold-range of the multi-segment vibration frequency spectrum, (ii) a second severity unit when the frequency of the captured vibration corresponds to above a second threshold-range of the multi-segment vibration frequency spectrum greater than the first threshold-range, and (iii) a third severity unit when the frequency of the captured vibration corresponds to a mid- range of the multi-segment vibration frequency spectrum between the first and second thresholds; and based upon the one of the plurality of severity units, signaling a predictive maintenance server to execute a corresponding maintenance action on the portion of the industrial machine.
However, Wascat does indicate that a multi-segment vibration frequency spectrum is obtained (measurements for different frequency ranges, [0047]), which suggests that some mapping of the captured vibration to a vibration frequency segment (i.e. frequency range) must be performed in order to properly classify the vibration probability value … indication of fault severity, claim 1) and teaches that indications of fault are based on analyses of current vibration data (Abstract), which suggests that the severity value is based on the vibration and vibration frequency segment.  Finally, Wascat also teaches some signaling to execute a corresponding maintenance action on the portion of the industrial machine (provide real time feedback so as to perform predictive maintenance on, or otherwise adjust, parts of the machine 12, [0029]).
Lofall teaches mapping a captured vibration to at least one vibration frequency segment of a multi-segment vibration frequency spectrum, the mapped vibration segment bounding the captured vibration (values are computed for the 24 vibration amplitudes at each of the 500 frequency bins of data, col. 18, lines 14-17; frequency range from about 1 kHz to 10kHz, col. 23, lines 58-62);  any ranges of frequencies within the spectrum can be considered segments of a multi-segment vibration frequency and the binned vibration is necessarily “bounded” by the segment covered by the bin
determining a severity value (compute a relative severity, col. 20, line 6; greater margin beyond these thresholds, indicates a higher degree of fault severity, col. 21, line 3-6; diagnostic score of 17; DIAGNOSTIC SCORE, col. 21, lines 20-27) for the captured vibration based on the captured vibration and the mapped vibration frequency segment;
mapping the severity value to one of a plurality of severity units (bands of "slight", "moderate", "serious" and "extreme" serves to normalize the severity scores among the various diagnoses, col. 21, lines 29-32) defined for the corresponding vibration frequency segment; severity units are interpreted consistent with the specification which includes qualitative categories, such as “acceptable,” “watch,” “resurvey,” “action soon,” and “immediate” (Specification, [4308]), so the severity categories of “slight,” etc. in Lofall are understood to be severity units
and based upon the one of the plurality of severity units (severity would dictate the actions, col. 11 lines 38-39), signaling to execute a corresponding maintenance action on the portion of the industrial machine (text output reports the current condition of the machine … presents machine repair recommendations, col. 4, lines 10-13; review is completed the ownership would transfer to the maintenance manager, col. 9 lines 22-26; turn the trouble machine over the maintenance mechanic/electrician for repair, col. 11, lines 51-53).
Furthermore, Lofall suggests that determining severity value would be based on the mapped vibration frequency segment.  Specifically, Lofall teaches that each of vibration displacement, velocity, and acceleration accentuate different frequency ranges (col. 26, lines 1-6).  This suggests that the parameter used to determine the severity would be best be chosen based on which parameter “accentuates” the frequency segment to which the analyzed vibration frequency corresponds.  Lofall also suggests that the captured vibration is mapped to: (i) a first severity unit when the frequency of the captured vibration corresponds to below a first threshold-range of the multi-segment vibration frequency spectrum (different levels at different frequency ranges, Lofall, col. 25, lines 1- 2; low order range ... 10 times rotational rate, Lofall, col. 17, lines 50-51 ; three parameters accentuate different vibration frequency ranges, Lofall, col. 26, lines 3-6), (ii) a second severity unit when the frequency of the captured vibration corresponds to above a second threshold-range of the multi-segment vibration frequency spectrum different levels at different frequency ranges, Lofall, col. 25, lines 1-2; high order range ... 100 times rotational rate, Lofall, col. 17, lines 51-52; three parameters accentuate different vibration frequency ranges, Lofall, col. 18, lines 16-17), and (iii) a third severity unit when the frequency of the captured vibration corresponds to a mid- range of the multi-segment vibration frequency spectrum between the first and second thresholds (three parameters accentuate different vibration frequency ranges, Lofall, col. 26, lines 3-6). The teaching that different parameters accentuate different frequency ranges implies that the mapping to severity unit changes among at least three frequency ranges, with the low frequency range reasonably construed as “below a first threshold-range,” because it lies at frequencies below the “low-end” of the middle range, and the high frequency range reasonably construed as “above a second threshold-range,” for analogous reasons. More generally though, each frequency bin inherently has a lower and upper threshold.
Additionally, Lofall discloses connection to a server (col. 7, lines 43-45) and teaches data consolidation on a server (col. 8, lines 44-62).  It would have been obvious to consolidate reports presenting repair recommendations on a server to make the information available to other individuals on a network.  In particular, it would have been obvious to use such a server to make the data accessible to any maintenance personnel who would actually be performing the repairs.  Any server signaled to perform such predictive maintenance would reasonably be understood as a predictive maintenance server.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify Wascat to include 

Regarding claim 22, the combination of Wascat and Lofall makes obvious the system of claim 21, wherein the severity unit is determined based on a peak (Fault Detection and Diagnosis by Comparison of Displacement, Lofall, col. 25, lines 66-67) for determined vibration frequencies within a first segment of the multi-segment vibration frequency spectrum (overall vibration displacement … three parameters accentuate different vibration frequency ranges, Lofall, col. 26, lines 1-7).  Incorporation of the vibration displacement as a parameter accentuating one frequency is part of the combination described with respect to claim 21.

Regarding claim 23, the combination of Wascat and Lofall makes obvious the system of claim 22, wherein the severity unit is determined based on the gravitational force of the captured vibration for determined vibration frequencies within a second segment of the multi-segment vibration frequency (vibration signals … accelerometers, Lofall, col. 4, lines 14-20; accelerometer signal the represents the vibration characteristics, Lofall, col. 13, lines 31-36; Fault Detection … Acceleration Levels, Lofall, col. 25, lines 66-67).  As argued with respect to claim 21, the teaching that different parameters accentuate different frequency ranges implies that the severity unit in a range is based on gravitational force (i.e. acceleration).

Regarding claim 24, the combination of Wascat and Lofall makes obvious the system of claim 21, wherein the portion of the industrial machine is a moving part (different components of the machine … shaft … gearbox, pump, Wascat, [0068]; vibration produced by moving parts of machinery … misalignment of shafts, Lofall, col. 1, lines 17-19; isolating the spectral data pertinent to each major component, Lofall, col. ; Major component groups … Motors, Lofall, col. 19, lines 54-55; Component Specific Data Matrices … motor, Lofall, col. 19, line 66 – col. 20, line 12).

Regarding claim 25, the combination of Wascat and Lofall makes obvious the system of claim 21, wherein the portion of the industrial machine is a structural member supporting a moving part (different components of the machine … bearings, Wascat, [0068]; vibration is produced by … worn out bearings, Lofall, col. 1, lines 17-19; Ball bearing wear … CSDM tables, Lofall, col. 20, lines 33-37).

Regarding claim 26, the combination of Wascat and Lofall makes obvious the system of claim 21, wherein the portion of the industrial machine is a motor (monitoring tool useful in predictive maintenance of a machine 12, such as a motor, Wascat, [0029]; isolating the spectral data pertinent to each major component, Lofall, col. 19, lines 31-34; Major component groups … Motors, Lofall, col. 19, lines 54-55; Component Specific Data Matrices … motor, Lofall, col. 19, line 66 – col. 20, line 12).

Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wascat in view of Lofall as applied to claims 1 and 21 above, respectively, and further in view of Brenner et al. (US PGPub 20150052985).

Regarding claim 13, the combination of Wascat and Lofall makes obvious the system of claim 1. 

However, Wascat and Lofall both further teach applying the vibration monitoring to a shaft (different components of the machine … shaft, Wascat, [0068]; vibration produced by moving parts of machinery … misalignment of shafts, Lofall, col. 1, lines 17-19; shaft rate harmonics … serious fault, col. 17, lines 38-41) and drive shafts are common subjects of vibrational analysis for detection of mechanical faults in machines as described in Lofall.  For example, Brenner teach detecting vibrations acting on a drive shaft ([0022]) in the context of a predictive maintenance application (detect faults early … maintenance, [0004]; damage to machine elements which induce a rotational vibration can be detected very early, [0019]).  It may also be noted that Brenner is specifically directed to monitoring a drive train of a wind power plant (Abstract), while Lofall generally concerns machines in plants (col. 1, lines 24-28), which indicates that the subject of investigation in Brenner falls under the broader umbrella of the types of machines to which Lofall is directed.   Thus, even if the shaft disclosed in Lofall in not necessarily a drive shaft, a person of ordinary skill would recognize a drive shaft as a known component subject to damage and commonly monitored for such damage using vibrational analysis, such that it would be readily considered among the machine component groups of Lofall.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify the combination such that the portion of the industrial machine is a drive shaft.  Monitoring a drive shaft would have been an obvious application of the vibration monitoring of the combination to an 

Regarding claim 27, the combination of Wascat and Lofall makes obvious the system of claim 21.
The combination does not necessarily teach that the portion of the industrial machine is a drive shaft.
However, Wascat and Lofall both further teach applying the vibration monitoring to a shaft (different components of the machine … shaft, Wascat, [0068]; vibration produced by moving parts of machinery … misalignment of shafts, Lofall, col. 1, lines 17-19; shaft rate harmonics … serious fault, col. 17, lines 38-41) and drive shafts are common subjects of vibrational analysis for detection of mechanical faults in machines as described in Lofall.  For example, Brenner teach detecting vibrations acting on a drive shaft ([0022]) in the context of a predictive maintenance application (detect faults early … maintenance, [0004]; damage to machine elements which induce a rotational vibration can be detected very early, [0019]).  It may also be noted that Brenner is specifically directed to monitoring a drive train of a wind power plant (Abstract), while Lofall generally concerns machines in plants (col. 1, lines 24-28), which indicates that the subject of investigation in Brenner falls under the broader umbrella of the types of machines to which Lofall is directed.   Thus, even if the shaft disclosed in Lofall in not necessarily a drive shaft, a person of ordinary skill would recognize a drive shaft as a known component subject to damage and commonly monitored for such damage using 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify the combination such that the portion of the industrial machine is a drive shaft.  Monitoring a drive shaft would have been an obvious application of the vibration monitoring of the combination to an art known machine component subject to vibrational analysis, yielding predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIAM R CASEY/Examiner, Art Unit 2862 

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864